Citation Nr: 1518373	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-30 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a left ankle strain.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to a compensable evaluation for a post-injury left hand residual scar.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for a right knee strain.

9.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esquire


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ)/RO.  VA will notify the appellant if further action is required.


REMAND

After reviewing the evidence of record, the Board finds there is a further duty to assist the Veteran in substantiating his claims on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).



A.  Additional Evidence Available

The Veteran is seeking entitlement to service connection for a left knee disorder and for a left shoulder disorder.  He is also seeking entitlement to an increased initial evaluation for his service-connected left ankle disorder.

In a January 2011 private treatment report, G. M., M.D. indicated that the Veteran "ha[d] been on social security disability for 90 days now."  Dr. M. reported that the Veteran was "on disability relating to some orthopedic injury" and that it sounded like he had "an open left tibia-fibula fracture, no-combat would in the military about 1985."  Additionally, Dr. M. reported that the Veteran had been treated by an internist named B.K., M.D. four years ago, that he was last evaluated by an orthopedist as an outpatient in December 2007, and that he chose to follow-up through the VA outpatient clinic with a primary physician named Dr. H.  Finally, Dr. M. reported that the Veteran was hospitalized at the NorthEast Medical Center overnight from January 21, 2011 to January 22, 2011 with left shoulder and chest pain felt to be musculoskeletal in nature.  
 
In a separate January 2011 private treatment report, J. L., M.D. noted that the Veteran was receiving treatment for his left knee with Dr. K., "who is his new primary care physician."  

A November 2011 private treatment report from M. M., M.D. indicated that the Veteran had been referred by Concord Internal Medicine and Pulmonary for treatment regarding chronic left knee pain.

Based on a review of the record, the Board finds that the Veteran's Social Security Administration (SSA) disability records have not been associated with the Veteran's electronic claims file.  VA has a duty to obtain SSA disability records when they may be relevant and, in this case, VA has actual notice that the Veteran is receiving SSA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Under these circumstances, the RO must ask the Veteran if he has filed a claim for disability benefits from the Social Security Administration; and if so, the RO must attempt to obtain any records relating to his claims on appeal.  
Moreover, it appears that there may be relevant medical records from Dr. B.K., Dr. H., Dr. K., NorthEast Medical Center, and Concord Internal Medicine and Pulmonary that have not been associated with the Veteran's electronic claims file.  Likewise, it remains unclear whether Dr. H. is the same healthcare provider identified by the Veteran's VA treatment records as Dr. TH.  Under these circumstances, the RO must attempt to resolve these matters by contacting the Veteran and requesting that he identify all VA and private healthcare providers who have treated him for his left ankle, left knee, and left shoulder disorders.  Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from the identified treatment sources.  See 38 C.F.R. § 3.159(c)(1); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

B.  Additional Examinations Necessary

Left Ankle

The Veteran is seeking an increased initial evaluation for his service-connected left ankle strain, which was assigned a 10 percent evaluation, effective October 15, 2009.  As the Veteran has not received a total grant of benefits sought on appeal, this issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In May 2010, the Veteran underwent a VA left ankle examination.  The VA examiner found left dorsiflexion from 0 to 5 degrees and left plantar flexion from 0 to 40 degrees.  The examiner noted that there was objective evidence of pain with active motion on the left side and objective evidence of pain following repetitive motion.  The examiner indicated that there were no additional limitations during repetitive motion.  Based on x-rays taken at that time, the examiner provided a diagnosis of "left ankle injury, healed, with residual chronic strain."  

In July 2012, the Veteran's left ankle was evaluated by J. D., M.D.  Dr. D. noted that "[a]t the present time, [the Veteran] has swelling and cannot walk on that ankle because of the chronic pain."  Dr. D. also noted that the Veteran's left ankle was unstable and that the Veteran had to use a brace and a cane.  Dr. D. reported dorsiflexion limited to negative 10 degrees, plantar flexion limited to 50 degrees, inversion limited to 0 degrees, and eversion limited to 0 degrees.  Dr. D. opined that "[b]ased on the loss of inversion and eversion, [the Veteran] would be placed under [Diagnostic Code] 5271 with a marked loss of motion at 20% service-connection for that."

Under the criteria of Diagnostic Code 5271, limited motion of the ankle warrants a 10 percent rating if moderate, and a 20 percent rating if marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II (2014).
Given that normal range of motion during dorsiflexion is from 0 to 20 degrees,  it is unclear whether Dr. D.'s negative 10 degree measurement indicates that the Veteran's left ankle is incapable of bending to neutral position of 0 degrees.  Likewise, there is no indication that Dr. D. reviewed the claims file, and it is unclear what measurements he used in comparison when determining that the Veteran's ankle had a marked loss of motion based on "loss of inversion and eversion."  Finally, to the extent that the diagnostic codes for the ankle contemplate "inversion" and "eversion", the only applicable diagnostic criteria is found in Diagnostic Code 5270 where a 40 percent evaluation is warranted for ankylosis of the ankle with inversion or eversion deformity.  In this case, there is no evidence of record demonstrating that the Veteran has ankylosis of the left ankle.   

Under these circumstances, the RO should obtain the Veteran's updated treatment records, and then schedule him for an updated examination to determine the current severity of his left ankle strain.  38 C.F.R. § 3.159(c)(4)(i) (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination, the examination must be adequate); See McLendon v. Nicholson, 20 Vet. App. 79, 81; see also Snuffer v. Gober, 10 Vet. App. 400, 403   (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Left Knee

The Veteran is also seeking entitlement to service connection for a left knee disorder.  The Veteran contends that he injured his left knee during an in-service sport-related pickup basketball game.

His post-service records show that the Veteran was treated for complaints of left knee pain in April 2009.  He reported that he had hip and pelvis surgery in 1989 after an automobile accident and left knee surgery in 1992.  The examiner provided an assessment of joint pain, mostly osteoarthritis from traumatic injuries.

In July 2009, the Veteran was seen again for complaints of pain after twisting his left knee while mowing.  The examiner noted that the Veteran had surgery on his knee in 1989.   The examiner provided an assessment of left knee sprain but noted that knee films taken showed post-surgical changes and severe osteoarthritis.

In September 2009, the Veteran was treated for complaints of left knee pain.  He reported that the onset of his left knee pain was in 1988, status post fracture with a football injury.  The examiner noted that the Veteran had complications with altered circulation requiring vascular surgery with grating.  The examiner indicated that the knee pain was due to the lateral screw and arthritis.  The Veteran was advised to use a left knee brace to ambulate.

In November 2009, the Veteran presented with continued complaints of knee pain despite his use of pain medication, a knee brace, and a cane.  It was noted that he had a previous operation on his left knee and that he had surgical hardware in place.  X-rays showed continuing osteoarthritis in the left knee.

As previously stated, Dr. M.'s January 2011 private treatment report indicated that the Veteran had "an open left tibia-fibula fracture, no-combat would in the military about 1985."  Based on the Veteran's reported medical history and a physical examination of the Veteran which found an extensive surgical scar on the left medial tibia and fibula region, Dr. M. provided an impression of "previous orthopedic problems."
Another January 2011 private treatment record indicated that the Veteran had posttraumatic arthritis of the left knee.

Private x-rays of the left knee from November 2011 showed evidence of a chronic tibial plateau fracture, evidence of an old proximal fibular fracture, and evidence of severe tricompartmental osteoarthritis.  The examiner provided an assessment of left knee pain, severe left knee tricompartmental osteoarthritis, status post left tibial plateau fracture, status post left proximal fibula fracture, and gait abnormality.
 
Under these circumstances, the Board finds that the Veteran must be afforded an appropriate examination to determine whether there is any relationship between his previously or currently diagnosed left knee disorder, and his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Left Shoulder

The Veteran is seeking entitlement to service connection for a left shoulder disorder.  He contends that he was struck in the left shoulder with a fork by another solider while on active duty.  He claims that he continues to experience pain from this injury.

The Veteran's post-service VA treatment records do not provide a current diagnosis of any left shoulder disorder or residuals of a left shoulder injury.  In fact, x-rays taken in July 2010 showed no evidence of fracture, dislocation, or abnormal soft tissue calcifications.  The examiner provided an impression of "normal left shoulder."

Nevertheless, Dr. M.'s January 2011 private treatment report indicated that the Veteran was hospitalized at the NorthEast Medical Center overnight from January 21, 2011 to January 22, 2011 with left shoulder and chest pain felt to be musculoskeletal in nature. 

Based on the his reported history of his left shoulder disorder, the Veteran must be afforded an appropriate examination to determine whether he has a current left shoulder disorder; and if so, whether it is related to his military service.  McLendon, 20 Vet. App. at 79.

C.  Remaining Issues

In an August 2014 rating decision, the RO denied the Veteran's claims seeking entitlement to a compensable evaluation for a post-injury left hand residual scar and entitlement to service connection for hypertension, diabetes mellitus, a back disorder, and a right knee strain.  The RO also denied the Veteran's request to reopen the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and bipolar disorder, based on the submission of new and material evidence.  In October 2014, the Veteran filed a notice of disagreement contesting this decision.  

As the RO has not yet issued a statement of the case addressing these issues, the Board must remand them for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issues.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issues of (1) entitlement to a compensable evaluation for a post-injury left hand residual scar; (2) entitlement to service connection for hypertension; (3) entitlement to service connection for diabetes mellitus; (4) entitlement to service connection for a back disorder; (5) entitlement to service connection for a right knee strain; and (6) whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and bipolar disorder.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  The Veteran and his representative are reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal of these issues, they must be returned to the Board for appellate review.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After completing the above actions, the Veteran must be afforded an appropriate examination to determine the severity of his service-connected left ankle disorder.  The evidence of record, in the form of electronic records, should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must specify in the examination report that these records have been reviewed. 

All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis. Any indicated diagnostic tests and studies must be accomplished. 

The examiner should conduct range of motion studies of the left ankle (expressed in degrees).  If pain on motion is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use of the left ankle should be described.  In addition, the examiner should indicate whether, and, if so, to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use of the left ankle; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

4.  The Veteran must also be afforded an appropriate examination addressing whether any previously or currently diagnosed left knee disorder is related to his military service.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.    

Based on an appropriate clinical examination, a review of the relevant medical evidence, and with consideration of the Veteran's statements, the examiner must address whether any previously or currently diagnosed left knee disorder is related to his military service or any incident therein.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  Lastly, the Veteran must be provided an appropriate examination addressing whether the Veteran has a current left shoulder disorder; and if so, whether it is related to his military service.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.    

Based on an appropriate clinical examination, a review of the relevant medical evidence, and with consideration of the Veteran's statements, the examiner must address whether the Veteran has a current left shoulder disorder; and if so, whether that disorder is related to his military service or any incident therein.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

7.  The RO must review the examination reports to ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the above actions, the RO must readjudicate the issues of entitlement to an initial evaluation in excess of 10 percent for a left ankle strain, entitlement to service connection for a left knee disorder, and entitlement to service connection for a left shoulder disorder.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




